Name: Decision of the EEA Joint Committee No 36/98 of 30 April 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of work and working conditions;  European construction;  technology and technical regulations;  deterioration of the environment
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/23 DECISION OF THE EEA JOINT COMMITTEE No 36/98 of 30 April 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was last amended by Decision of the EEA Joint Committee No 14/98 of 6 March 1998 (1); Whereas Council Directive 97/42/EC of 27 June 1997 amending for the first time Directive 90/394/EEC on the protection of workers from the risks related to exposure to carcinogens at work (Sixth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 14 (Council Directive 90/394/EEC) in Annex XVIII to the Agreement: , as amended by:  397 L 0042: Council Directive 97/42/EC of 27 June 1997 (OJ L 179, 8.7.1997, p. 4). Article 2 The texts of Directive 97/42/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of the Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 272, 8.10.1998, p. 20. (2) OJ L 179, 8.7.1997, p. 4.